(,        ~




                                         128th JUDICIAL DISTRICT COURT
                                              Courtney .Jlrkeen
                                                             Judge
     LATOUIA DUBOIS- Court Coordinator              Orange County Courthouse
     ldubois@co.orange.tx.us                            801 W. Division                             PHONE:      (409) 882-7085
     HOLLI HARRISON- Court Reporter                   Orange, Texas 77630                            FAX:       (409) 670-4101




              April13, 2015


              Court of Criminal Appeals of Texas
              Abel Acosta, Clerk
              P. 0. Box 12308
              Capitol Station
              Austin, Texas 78711

                                                                     Re:     Pedder, David Clifford Jr.
                                                                           r CCA No. WR-82,450.-01
                                                                             Trial Court Case No. A100640AR


              Dear Mr. Acosta:

                    · Please accept this letter as my request for a 60 day exten~iorrin th~~·above referenced
              case. The Defendant has retained private counsel and filed a First Amended Writ of Habeas
              Corpus on April10, 2015.

                     The current deadline is April 14, 2015.

                     Thank you.




                         RECEIVED IN
                 COURT OF CRIMINAL APPEALS

                          APR 16 2015

                      Abet Acosta, Clerk